UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 Form 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange act of 1934 For the quarterly period ended September 30, 2010 Commission File Number 0-14910 MPM TECHNOLOGIES, INC. (Exact Name of registrant as specified in its Charter) Washington 81-0436060 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 199 Pomeroy Road Parsippany, NJ (Zip Code) (Address of principal Executive offices) Registrant’s telephone number, including area code:973-428-5009 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.X Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesX No As of November 19, 2010, the registrant had outstanding 7,141,706 shares of common stock and no outstanding shares of preferred stock, which are the registrant’s only classes of stock. 1 MPM TECHNOLOGIES, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED SEPTEMBER 30, 2010 TABLE OF CONTENTS Page No Part I – Financial Information Item 1
